         Case 1:16-cv-00233-SS Document 105 Filed 06/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION         20 JUN                      16      AM   11:


                                                                        CLERh   '.    r:..



FREEDOM FROM RELIGION
                                                                       WES1ErL
FOUNDATION, INC.,
               Plaintiff,                                           CAUSE NO.:
                                                                  A-16-CV-00233-SS

-vs-

GOVERNOR GREG ABBOTT, in his
official and individual capacities, and ROD
WELSH, Executive Director of the Texas
State Preservation Board, in his official
capacity,
                      Defendants.


                                             ORDER
              IT IS ORDERED that the parties shall have twenty (20) days in which to submit

       briefing on the two issues remanded to this Court by the Fifth Circuit in Freedom from

       Religion Foundation   v.   Abbott, 955 F.3d 417 (2020), and

              IT IS FURTHER ORDERED that the parties shall have ten (10) days in which to

       file a response to their opponents' respective briefing.

       SIGNED this the 16th day of June, 2020.




                                            SENIOR UNITED STA
